Citation Nr: 1444562	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-00 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for a right foot injury, currently evaluated as 20 percent disabling.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right elbow disability.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right hand disability.

4.  Entitlement to an increased evaluation for lumbar disc narrowing at L4-5 with pain, currently evaluated as 10 percent disabling.

5.  Entitlement to service connection for chronic sinusitis.

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for a left ankle disability.

9.  Entitlement to service connection for a disability manifested by a cracked facial bone under the right eye.

10.  Entitlement to service connection for a right knee disability.

11.  Entitlement to service connection for a right hip disability.

12.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to October 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  
With regard to the Veteran's claims for entitlement to an increased rating for his service-connected back disability, and entitlement to service connection for chronic sinusitis, a neck disability, a left knee disability, a left ankle disability, a disability manifested by a cracked facial bone under the right eye, a right knee disability, a right hip disability, and hypertension, the Board has considered the recent case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than five years before being raised by the Board in the first instance, including almost two years after a Board hearing was held on the claim. 

In the case at hand, the Board notes that the issues of entitlement to an increased rating for a right foot disability, and the reopened claims of entitlement to service connection for a right elbow disability and a right hand disability were adjudicated in a December 2011 Statement of the Case (SOC), and the Form 9 on these issues was submitted shortly thereafter.  However, the remaining nine issues listed above were adjudicated in a June 2013 SOC and, at the time of the August 2013 Travel Board hearing, the Veteran had not submitted a Form 9 on these issues.  Although the 60-day filing period had passed, the record indicates that the nine issues listed in the June 2013 SOC were actually adjudicated prior to the three issues listed in the December 2011 SOC.  The Board also notes that the Veteran submitted a notice of disagreement on these nine issues, prior to the other three issues being adjudicated.  Given that the Veteran submitted a VA Form 9 appeal on the three issues listed in the December 2011 SOC, and the June 2013 SOC was delayed, the Board has waived the 60-day timeliness requirements on the issues adjudicated in the June 2013 SOC, and allowed the Veteran's August 2013 Travel Board hearing testimony to serve as the VA Form 9 appeal on these issues.

The Veteran testified at a Travel Board hearing in August 2013 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

Additional private treatment records have been added to the claims folder following the most recent SOCs.  However, in August and October 2013, the Veteran and his representative submitted a waiver of initial RO consideration of any new evidence.  See 38 C.F.R. § 20.1304 (2013).

The Virtual VA paperless claims processing system contains the transcript from the August 2013 Travel Board hearing.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issues of entitlement to increased ratings for a right foot disability and a back disability, and entitlement to service connection for a right elbow disability, a right hand disability, a left knee disability, a left ankle disability, a right knee disability, a right hip disability, and a disability manifested by a cracked facial bone under the right eye are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed March 1993 rating decision denied entitlement to service connection for a right elbow disability based on the determination that the evidence did not show a diagnosis of a chronic disability subject to service-connection.

2.  New evidence received since the March 1993 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a right elbow disability.

3.  An unappealed March 1993 rating decision denied entitlement to service connection for a right hand disability based on the determination that the evidence did not show a diagnosis of a chronic disability subject to service-connection.

4.  New evidence received since the March 1993 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a right hand disability.

5.  The Veteran's chronic sinusitis is shown to be related to his military service.

6.  The Veteran's cervical spondylosis is shown to be related to his military service.

7.  The Veteran's hypertension is shown to be related to his military service.


CONCLUSIONS OF LAW

1.  The March 1993 rating decision, which denied the claim of service connection for a right elbow disability, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2013).

2.  The additional evidence received since the March 1993 rating decision is new and material, and the claim for entitlement to service connection for a right elbow disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The March 1993 rating decision, which denied the claim of service connection for a right hand disability, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2013).

4.  The additional evidence received since the March 1993 rating decision is new and material, and the claim for entitlement to service connection for a right hand disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5.  Resolving all doubt in favor of the Veteran, the criteria for the establishment of service connection for chronic sinusitis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

6.  Resolving all doubt in favor of the Veteran, the criteria for the establishment of service connection for cervical spondylosis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

7.  Resolving all doubt in favor of the Veteran, the criteria for the establishment of service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening the claims for entitlement to service connection for a right elbow disability and a right hand disability, and granting the claims for entitlement to service connection for chronic sinusitis, cervical spondylosis, and hypertension, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

I.  Claims to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, the RO issued a rating decision in March 1993 denying service connection for a right elbow disability and a right hand disability.  The Veteran was notified of the March 1993 rating decision and of his appellate rights.  The Veteran did not submit a notice of disagreement with the March 1993 rating decision within a year of its issuance.  As such, the March 1993 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

At the time of the final rating decision in March 1993, whereby the RO denied service connection for a right elbow disability and a right hand disability, the evidence consisted of the Veteran's service treatment records, a VA examination dated in February 1993, and the Veteran's lay statements in support of the claim.  The Veteran's service treatment records contained complaints of injuries to the right elbow and right hand.  However, they were negative for a diagnosis of a chronic right elbow or a right hand disability.  In the VA examination dated in February 1993, x-ray imaging of the right elbow and the right hand were within normal limits.  The examiner diagnosed hand pain, no problems, isolated, no radiographic evidence to substantiate the subjective complaints.

The additional evidence presented since the final denial in March 1993 includes a letter from the Veteran's chiropractor dated in July 2010.  In the letter, the chiropractor indicated that he had treated the Veteran for elbow and wrist problems.  He explained that the cervical brachial nerve roots that he had been treating included the shoulder, elbow, and wrist complaints.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in March 1993, and it raises a reasonable possibility of substantiating the claims.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claims of service connection for a right elbow disability and a right hand disability.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claims can be addressed.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If certain diseases, such as cardiovascular-renal disease including hypertension, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	Chronic Sinusitis

The Veteran seeks service connection for a sinus disorder, diagnosed as chronic sinusitis.  He contends that his current sinus problems began in service and have continued thereafter.  

The Veteran's service treatment records showed that in his December 1979 report of medical history, the Veteran complained of frequent headaches and sinusitis.  The assessment was sinus congestion and headaches secondary to sinus congestion.

A post-service radiology report dated in February 2001 revealed a diagnosis of chronic sinusitis.

In determining whether evidence submitted by a veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board finds that the Veteran's statements are credible, probative, and add weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds the Veteran's lay statements describing the onset and chronicity of his sinusitis are consistent with the service treatment records showing a complaint of frequent headaches and sinusitis, and assessments of sinus congestion and headaches secondary to sinus congestion.  Moreover, after service, the record indicates that the Veteran has received recurrent treatment for his sinusitis.  Thus, his statements are deemed competent and credible and are supported by the later diagnosis of an actual disability. 

In light of the Veteran's competent and credible accounts regarding his sinusitis, the current diagnosis of chronic sinusitis, and resolving doubt in the Veteran's favor, the Board finds that service connection is warranted.  Therefore, resolving all reasonable doubt in his favor, the Board finds that the Veteran's sinus disorder, diagnosed as chronic sinusitis, is as likely as not related to his in-service complaints and treatment.  Accordingly, service connection for chronic sinusitis is warranted.  

	Cervical Spondylosis

The Veteran seeks service connection for a neck disability, diagnosed as mild, diffuse cervical spondylosis.  He contends that his current neck problems began in service and have continued thereafter.  Specifically, he contends that he injured his neck during the incident in service when his right foot was crushed in the tank turret.  He claimed that when he was thrown to the floor of the tank, he hit his head and neck.  He also described another incident in which he injured his neck in service.  See August 2013 Travel Board hearing transcript.

The Veteran's service treatment records showed that in July 1974, the Veteran complained of muscle pain in the upper region of his shoulders and the back of his neck.  The impression was osteochondritis.

In a letter from the Veteran's chiropractor dated in December 2009, B.C. wrote that the Veteran had degenerative disc disease and osteophytes, which indicated injury or breakdown in tissue for at least 20 years or more.  He noted that there may be a relationship to injuries sustained during the Veteran's military service.

In a VA examination dated in April 2010, the Vetreran reported neck pain since approximately 1985.  He reported that he fell inside a tank, and has had neck pain since.  He indicated that the pain was 8/10.  He reported flare-ups with bending, lifting, and twisting activities, along with weather changes.  The Veteran indicated that all of his pain was in his neck.  He denied any pain radiating to his arms.  He denied numbness or tingling in his arms.  He denied use of a brace.  The Veteran indicated that he could walk approximately one hour or 1/2 mile.  He denied any surgery on his neck.  He reported occasional use of a heating pad.  He denied any injections or medications for this problem.  The Veteran indicated that his neck pain affected his ability to work, and his activities of daily living.  He denied prescribed bedrest, or any changes in bowel or bladder function.

On examination, the Veteran had some tenderness to palpation at the cervical spine.  He had pain in his neck with Spurling's sign.  The examiner diagnosed diffuse mild cervical spondylosis, confirmed by x-ray.  The examiner found that it was possible that the Veteran's chronic trauma to his neck during service could be related to his cervical spondylosis and neck pain.  The examiner noted that the Veteran's neck pain could also be related to the normal aging process.  The examiner indicated that at this point, he could not resolve this issue without resort to mere speculation.

The Board concedes that the Veteran injured his neck in service when he was thrown to the floor of a tank and hit his head and neck.  Given the December 2009 letter from the Veteran's chiropractor suggesting a possibility between his osteophytes and his degenerative disc disease and his service, and the April 2010 VA examiner's opinion that the Veteran's chronic trauma to his neck during service could be related to his cervical spondylosis and neck pain, the Board finds the positive and negative evidence in relative equipoise.  As such, all reasonable doubt is found in the Veteran's favor and entitlement to service connection for cervical spondylosis is warranted.    See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	Hypertension

The Veteran seeks service connection for hypertension.  He contends that he had high blood pressure in service, and he started taking medication for his high blood pressure two years after service, in 1994.  

At the outset of its analysis, the Board observes that under Note (1) of 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Note (1) defines "hypertension," for VA purposes, as diastolic blood pressure that is predominantly 90 millimeters or greater.  "Isolated systolic hypertension" is defined, for VA purposes, as systolic blood pressure that is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  In a blood pressure reading, "systolic blood pressure" is represented as the top value, whereas "diastolic blood pressure" is expressed as the bottom value (for example, in a blood pressure reading of 120/80, the value of 120 represents the systolic blood pressure, while the value of 80 reflects the diastolic blood pressure).

The Veteran's service treatment records contain multiple blood pressure readings that were taken during examinations and treatments performed over the course of the Veteran's active duty service.  Indeed, near the end of the Veteran's service, these records show periodic elevated blood pressure readings which met VA's definition of hypertension.  In this regard, blood pressure readings taken in November 1990 and April 1992 revealed blood pressure readings of 130/90 mmHg and 136/96 mmHg respectively.  

In a VA examination dated in February 1993, the Veteran had an elevated blood pressure reading which met VA's definition of hypertension of 130/92 mmHg.  The first clinical diagnosis of hypertension was in December 2004.  In a letter dated in November 2009, a nurse practitioner indicated that the Veteran presented with hypertension in December 2004, and began treatment.  She indicated that he has had "good control" most of the time, with episodes of slight elevations secondary to situational events.  

Overall, the evidence shows that the Veteran had diastolic hypertension during his active duty service and at the time of his separation from service.  Post-service evidence shows that the Veteran has continued to have hypertension since service.  Based upon the foregoing, the Board concludes that the Veteran's hypertension was likely sustained during his active duty service.  Accordingly, the Veteran's claim for service connection for hypertension is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right elbow disability is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a right hand disability is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for chronic sinusitis is granted.    

Entitlement to service connection for cervical spondylosis is granted.

Entitlement to service connection for hypertension is granted.


REMAND

As to the Veteran's claim for entitlement to an increased rating for a right foot disability, the Board observes that the Veteran was last afforded a VA examination in September 2010, and in his August 2013 Travel Board hearing, the Veteran testified that a knot that he had removed from his right foot in 2009 was coming back again.  He further indicated that his toenails were starting to turn black again.  In light of the Veteran's assertions that his condition may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of the Veteran's right foot disability.

As to the Veteran's reopened claims for entitlement to service connection for a right elbow disability and a right hand disability, the Veteran's service treatment records revealed that the Veteran complained of an injury to his right hand in May 1978.  X-ray imaging showed a fracture to the 5th metacarpal, and the assessment was trauma to the right hand.  The Veteran was treated with a splint.  In a service treatment record dated in March 1985, the Veteran complained of right elbow pain of an unknown etiology.  X-ray imaging showed no significant abnormalities.  Furthermore, in a letter from the Veteran's chiropractor dated in July 2010, B.C. wrote that he has treated the Veteran for elbow and wrist problems.  He noted that the cervical brachial nerve roots he has been treating includes the shoulder, elbow, and wrist complaints.  The Board observes that there are no nexus opinions on file with respect to the issues of entitlement to service connection for a right elbow disability and a right hand disability, to include whether either of these disabilities are due to the Veteran's now service-connected cervical spine disability.  Under the duty to assist, a VA examination with a nexus opinion is necessary to determine whether any current right elbow disability or any current right hand disability is related to the Veteran's active duty service or to his service-connected neck disability.

As to the Veteran's claim for entitlement to an increased rating for lumbar disc narrowing at L4-5 with pain, the Board observes that the Veteran was last afforded a VA examination in January 2010, and in his August 2013 Travel Board hearing, the Veteran testified that his back felt less flexible than it did two years prior.  He also testified that the pain had increased and was more regular than it was two years prior.  He explained that his mobility was "tightening up."  The Veteran further indicated that he had missed more days from work this year than the previous year due to his back pain.  In light of the Veteran's assertions that his condition may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of the Veteran's lumbar spine disability.

As to the Veteran's claims for entitlement to service connection for a left knee and a left ankle disability, the Veteran's service treatment records revealed complaints of left knee and ankle pain in service.  In particular, in an October 1974 treatment record, the Veteran complained of pain and swelling in his left knee for the past four days.  X-ray imaging was normal.  In a March 1975 treatment record, the Veteran complained of pain in the left foot; he indicated that he injured his left foot when he slipped on the track.  The impression was a twisted left ankle, and the Veteran was treated with an ace wrap and hot soaks.  In a May 1977 treatment record, the Veteran complained of a sore left knee.  He was treated with an ace wrap and crutches.  Further, in a December 1979 report of medical history, the Veteran complained of swollen/painful joints, cramps in legs, and "trick" or locked knee.  An October 1991 treatment record appears to reference an injury to the left foot; however, the writing is difficult to read.  

In a November 2009 letter, a nurse practitioner noted that the Veteran frequently complained of leg and knee pain from an old injury.  In an April 2010 VA examination, the examiner diagnosed mild left knee arthritis and left ankle pain.  The examiner found that although the Veteran complained of left leg pain in service, there was no evidence of chronic treatment for the left leg in his service treatment records.  The examiner indicated that he did not see a significant injury of his left knee or ankle at that time.  The examiner wrote, "I suppose it is possible that his pain could be related to his right foot injury; however, it is more likely related to the normal aging process."  The Board finds this opinion inadequate.  Under the duty to assist, a new VA examination with a nexus opinion is necessary to determine whether any current left knee disability or left foot disability is related to the Veteran's active duty service or to his service-connected right foot disability.

As to the Veteran's claims for entitlement to service connection for a right knee disability and a right hip disability, the Veteran claims that he injured his right knee and hip at the same time he injured his service-connected right foot in service.  The Veteran's service treatment records showed complaints of right knee pain in service.  In particular, in June 1974, the Veteran reported that he twisted his right knee.  He complained of tightness and swelling, and he was treated with a heat pad, an ace wrap, and Tylenol.  In July 1978, the Veteran complained of pain in the right knee.  On examination, there was some swelling and decreased range of motion.  The examiner noted possible fluid accumulation.  The Veteran was treated with an ace wrap.  Moreover, in the Veteran's December 1979 report of medical history, the Veteran complained of swollen/painful joints and a "trick" or locked knee.  Moreover, in a November 2009 letter, a nurse practitioner noted that the Veteran frequently complained of leg and knee pain from an old injury.  The Board observes that there are no nexus opinions on file with respect to the issues of entitlement to service connection for a right knee disability and a right hip disability.  Under the duty to assist, a VA examination with a nexus opinion is necessary to determine whether any current right knee disability or any current right hip disability is related to the Veteran's active duty service.

As to the Veteran's claim for entitlement to service connection for a disability manifested by a cracked facial bone under the right eye, the Veteran has contended that he has a cracked facial bone under his right eye as a result of being a gunner in service.  The Veteran reported that the crack showed up in a dentist's x-ray; however, these x-rays are not available.  See August 2013 Travel Board hearing transcript.  The Veteran was afforded a traumatic brain injury examination in May 2010.  However, the Board finds that this type of examination was not appropriate for the claimed injury.  Moreover, it does not appear as if the examiner fully considered the Veteran's complaints regarding a cracked facial bone under the right eye.  Under the duty to assist, a VA examination with a nexus opinion is necessary to determine whether the Veteran has a current disability manifested by a cracked facial bone under the right eye, and whether it is related to the Veteran's active duty service. 

While on remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above development has been completed to the extent possible, schedule the Veteran for appropriate VA examinations to determine the current nature and severity of his right foot disability and his lumbar spine disability.  The Veteran's claims folder and a copy of this remand must be made available to the examiners prior to the examinations.

All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner(s) is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected right foot disability and lumbar spine disability.

As to the Veteran's right foot disability, the examiner is asked to determine, if possible, whether the Veteran's right foot injury is mild, moderate, moderately severe, or severe in nature.

As to the Veteran's lumbar spine disability, the examiner should specifically report the ranges of motion of the thoracolumbar spine, or whether any segment of the spine is ankylosed.  The examiner should also identify any objective evidence of pain.

The examiner should comment on the existence, and frequency, of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician); specifically, whether, over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least two weeks but less than four weeks; (b) at least four weeks but less than six weeks; or (c) at least six weeks.

The examiner should discuss any neurological abnormalities, to include erectile dysrunction, bladder impairment and lower extremity symptoms, e.g. radiculopathy, paresthesias, weakness, etc., resulting from the service-connected lumbar spine disability.  The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.

Any and all opinions should be accompanied by a complete rationale.

3. After the development in step 1 has been completed to the extent possible, the Veteran should then be afforded a VA examination, with an appropriate examiner, to determine the nature and etiology of any current right elbow disability and any current right hand disability.  The claims folder and a copy of this remand must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.

The examiner is asked to:

		(a) Determine whether the Veteran has a 
		current diagnosed right elbow disability and/or 
		a current diagnosed right hand disability.

		(b) Provide an opinion as to whether it is at 
		least as likely as not (50 percent or better 
		probability) that any diagnosed current right 
		elbow and/or right hand disability is 
		etiologically related to the Veteran's active 
		service.

		(c) Provide an opinion as to whether it is at 
		least as likely as not (at least a 50 percent 
		probability) that the Veteran's right elbow 
		disability and/or right hand disability was 
		caused or aggravated by any of his service-
		connected disabilities, to include his cervical 
		spine disability.

In rendering the requested opinions, the examiner should note and discuss the Veteran's service treatment records showing complaints of, and treatment for, right elbow and right hand injuries.  The examiner should also discuss the July 2010 letter from the Veteran's chiropractor.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  All tests and studies deemed necessary should be conducted, to include x-ray imaging.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

4. After the development in step 1 has been completed to the extent possible, the Veteran should then be afforded a VA examination, with an appropriate examiner, to determine the nature and etiology of any current left knee disability, left ankle disability, right knee disability, and/or right hip disability.  The claims folder and a copy of this remand must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.

The examiner is asked to:

		(a) Determine whether the Veteran has a 
		current diagnosed left knee disability, 
		left ankle disability, right knee disability, 
		and/or right hip disability.

		(b) Provide an opinion as to whether it is at 
		least as likely as not (50 percent or better 
		probability) that any current diagnosed left 
		knee disability, left ankle disability, right knee 
		disability, and/or right hip disability is 
		etiologically related to the Veteran's active 
		service.

		(c) Provide an opinion as to whether it is at 
		least as likely as not (at least a 50 percent 
		probability) that the Veteran's left knee 
		disability and/or left ankle disability was 
		caused or aggravated by any of his service-
		connected disabilities, to include his right 
foot disability.
      
In rendering the requested opinions, the examiner should note and discuss the Veteran's service treatment records showing complaints of, and treatment for, left knee, left ankle, and right knee injuries.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  All tests and studies deemed necessary should be conducted, to include x-ray imaging.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

5. After the development in step 1 has been completed to the extent possible, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any disability manifested by a cracked facial bone under the right eye.  The claims folder and a copy of this remand must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.

The examiner is asked to:

		(a) Determine whether the Veteran has a 
		current diagnosed disability manifested by a 
		cracked facial bone under the right eye.

		(b) Provide an opinion as to whether it is at 
		least as likely as not (50 percent or better 
		probability) that any current diagnosed 
		disability manifested by a cracked facial bone 
		under the right eye is etiologically related to the 
		Veteran's active service.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  All tests and studies deemed necessary should be conducted, to include x-ray imaging.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

6. After the development has been completed, adjudicate the claims.  If any benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


